United States Court of Appeals
                       For the First Circuit

No. 10-1239

                         JACQUES ROBIDOUX,

                       Petitioner, Appellant,

                                 v.

                 STEVEN J. O'BRIEN, Superintendent,

                       Respondent, Appellee.


                               ERRATA

     The opinion of this Court, issued on June 28, 2011, should be

amended as follows.

     On page 20, line 6 of 2nd full paragraph, replace "bath" with

"bathe".